Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Ante el Tribunal Superior, Sala de Guayama, Roberto Castro Santiago y Marcial Santiago Centeno (c/p “Mulato”) *902fueron acusados del delito de escalamiento agravado. Se les imputó que en la noche de 22 al 23 de diciembre de 1986, “ilegal, voluntaria y maliciosamente, mientras actuaban en concierto y de común acuerdo, penetraron al edificio Centro de Cuidad[o] Diurn[o] de Servicios Sociales propiedad del Estado Libre Asociado de Puerto Rico, con la intención criminal de cometer, como cometieron[,] un delito de [apropia-ción [i]legal”. Como agravantes, el Ministerio Fiscal adujo que forzaron su entrada para penetrar al interior de dicho edificio —propiedad del Estado— en horas de la noche.
Por tribunal de derecho, fueron hallados culpables de apropiación ilegal agravada (Hon. Francisco A. Padilla, Juez) y sentenciados a seis (6) años de reclusión.
En apelación, cuestionan la suficiencia de la prueba y la legalidad del arresto y registro. No tienen razón.
I
El análisis integral de los hechos según la prueba desfi-lada, de carácter directo y circunstancial, permite concluir sin dudas que las observaciones personales e inferencias del policía Héctor Torres Texidor —en la sucesión de eventos e incidentes que acaecieron— configuraron suficientes mo-tivos fundados para arrestar, registrar y encauzar válida-mente al coapelante Roberto Castro Santiago y, subsiguien-temente, a su compañero coautor Marcial Santiago Centeno. Expongámoslos.
Torres Texidor, en compañía de otro agente, patrullaba un sector de la ciudad de Guayama en un vehículo oficial ro-tulado. Durante la madrugada de 23 de diciembre de 1987, aproximadamente a las 3:15 A.M., vio a Castro Santiago en unión a Santiago Centeno. Ambos caminaban cerca del área de la plaza de mercado. Al notar su presencia, Torres Texi-dor —quien llevaba prestando servicios en la ciudad catorce (14) años, y antes nunca los había visto— comentó a su com-pañero que tenían “clientes”. Los observó por varios mi-*903ñutos. Continuaron sus rondas. Después volvió a verlos den-tro de la Panadería Díaz en la Calle McArthur. Ambos com-praron una (1) libra de pan, mantequilla, algo de jamón pi-cado y dos (2) pocilios. De un total de $1.23 pagaron única-mente $1.20, pues no tenían más dinero. En esa ocasión, el agente Torres Texidor conversó con ellos. Luego todos se marcharon.
Posteriormente los observó comiendo cerca de la Farmacia Myrna. Los agentes siguieron dando rondas. Al retornar de una, Torres Texidor vio a Marcial Santiago solo, leyendo El Vocero de Puerto Rico, al lado del Centro de Cuidado Diurno de Servicios Sociales situado en la Calle Derkes. Se-gún su testimonio, ello le estuvo “raro” y le preguntó por Castro Santiago. E.N.P., pág. 3. Marcial Santiago le contestó que estaba en la Panadería Díaz y, además, le pidió un cigarrillo. El policía se lo negó, pues no fumaba. Ante este com-portamiento sospechoso, el agente Torres Texidor optó por virar e ir a la panadería. Allí comprobó que Castro Santiago no estaba. En vista de esa situación regresó, y cuando pa-saba de nuevo por la Farmacia Myrna, vio a Marcial Santiago que se marchaba corriendo. “En eso mira por el espejo retrovisor y ve al acusado Roberto Castro que está saliendo por la puerta del Centro de Cuidado Diurno.” (Énfasis suplido.) íd. Para evitar que también se fuera corriendo —igual que lo había hecho Marcial Santiago- lo fue “entreteniendo”, esto es, le dio una oportunidad en lo que estacio-naba el vehículo y se situaba a su lado. Inmediatamente des-pués lo arrestó. Previo a las advertencias legales, lo registró y encontró un perfume marca “Avon”, tipo muestra de repre-sentante. Lo condujo al cuartel local. Allí lo mantuvo como dos horas y media (2V&) hasta que se recibió una querella expositiva de que el Centro de Cuidado Diurno había sido escalado. Mientras tomaba las generales de Marcial San*904tiago, fue informado(1) que el compañero de Castro Santiago era Santiago Centeno (“Mulato”), de Salinas, que era “un pillo del diablo”. E.N.P., pág. 3. Con esa información adicional, notificó al Cuartel de Salinas. Marcial Santiago fue oportunamente arrestado. (2)
La querella presentada aproximadamente a las 7:30 A.M. fue en el sentido de que esa noche el Centro de Cuidado Diurno había sido escalado. Una ventana fue rota y fueron hurtados una grabadora, una sumadora, un proyector, un pote grande de jugo de china, dos (2) relojes despertadores y un reloj digital. Además, se sustrajeron cuatro (4) perfumes y una (1) camisa de hombre, que eran regalos para intercam-bio entre los compañeros del centro.
Estos bienes fueron identificados por la testigo Luz D. Santiago. El perfume Avon ocupado a Castro Santiago era uno de los hurtados, desprovisto de su envoltura de regalo original. E.N.P., pág. 6.
II
De entrada es menester exponer varios principios ele-mentales. Primero, recoñocer que una de las funciones prin-cipales de la Policía es prevenir el delito, esto es, evitarlo. “La Policía de Puerto Rico, en protección de la ciudadanía en general, tiene perfecto derecho a patrullar las vías públicas de nuestro país.” Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985). El patrullaje motorizado o peatonal es un medio tradicional aceptado. Ese patrullaje lógicamente implica que *905los agentes de la Policía deben estar alertos y vigilantes. A ello respondía el tipo de patrullare nocturno del agente Torres Texidor. El descargo legítimo de esa encomienda pública, naturalmente, conlleva un ánimo prevenido de parte de la Policía para detectar situaciones y conducta poco usual, rara y de índole sospechosa. Los agentes pueden lícitamente hacer uso de toda la experiencia y conocimientos particu-lares que poseen del área y las personas, y del comporta-miento humano tipificador de la conducta aparentemente criminosa, tanto en circunstancias repetitivas como las pecu-liares diferenciadoras. La importancia de esta suscinta diná-mica es crucial para toda adjudicación judicial. Después de todo, los hechos determinan el derecho y la legitimidad de toda intervención policíaca; no a la inversa. Segundo, la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, autoriza el arresto por un funcionario del orden público sin orden judicial cuando: (1) se haya cometido un delito en su presencia; (2) la persona arrestada hubiese cometido un delito grave, aunque no en su presencia, y (3) tuviese motivos fun-dados para creer que la persona ha cometido un delito grave.
Desde hace tiempo, nuestra casuística ha ido definiendo el concepto “motivos fundados”. Así, hemos resuelto que:
Pretender que el policía sólo pueda arrestar cuando se ha cometido un delito en vez de cuando tuviera motivos fundados para creer que se ha cometido, prácticamente quiere decir que los policías tendrían que ser magistrados y tendrían que celebrar un juicio para ver si se ha cometido el delito o no y, en caso afirmativo, entonces proceder al arresto. Es patente lo absurdo de esta posición. Es claro que la determinación de si se cometió un delito o no, no corresponde hacerla ni al policía ni a la persona que va a ser arrestada, sino que corresponde hacerla, en su día y mediante el debido proceso de ley, a un tribunal de justicia. La sociedad civilizada sobrevive predi-cada en la norma de que los individuos no se tomarán la justicia por su mano. Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245, 248 (1966).
*906Como resultado de esta concepción, los tribunales nos abstenemos de imponerle a la Policía del país normas férreas no previstas en la Constitución, de cuestionable valor prác-tico, que restringen innecesariamente la prevensión y perse-cución del crimen. A fin de cuentas, según nuestra Ley Fundamental el concepto de motivos fundados no es teórico ni abstracto, sino esencialmente pragmático y circunstancial. No es producto de un examen o experimento a posteriori en un laboratorio aséptico, o de la discusión en el aula académica, desprovisto de la fragilidad y maldad que inherente-mente forma parte de la condición humana y que lleva a al-gunos a delinquir. Al juzgar los jueces su aplicación, hemos de evaluar las razones del policía desde una perspectiva integral y realista, tomando en cuenta ese conocimiento especia-lizado y reconociendo que muchas veces la comisión de un delito se entremezcla con actos o conducta de su faz inocentes, que no son otra cosa que el ropaje que cubre la mal-dad. Estas razones han de ser suficientes, eficaces y pruden-cialmente convincentes. Por ende, el análisis judicial sobre motivos fundados excluye certeza matemática y menos, en esa etapa extrajudicial, evidencia de absoluta culpabilidad. Cepero Rivera v. Tribunal Superior, supra. “Creer”, según el mandato de la Regla 11 de Procedimiento Criminal, supra, realmente significa “[t]enerpor cierta una cosa que el enten-dimiento no alcanza o que no está comprobada o demostrada”. (Énfasis suplido.) Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 395.
Recapitulando, en “‘nuestra jurisprudencia ha cristali-zado el enfoque que “un funcionario de[l] orden público puede efectuar un arresto sin la orden correspondiente, en-tre otros casos, cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave, independientemente de que dicho delito se hubiese cometido o no en realidad. Regla 11 de Procedimiento Crimi*907nal de Puerto Rico, 2 Práctica Forense, pág. 20 (1964). La jurisprudencia enmarca el concepto de ‘motivo fundado’ en la posesión de aquella información y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido delito. Pueblo v. Cabrera Cepeda, 92 D.P.R. 70, 74 (1965); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245, 248 (1966). La conducta del funcionario público se juzga pues en orden al criterio de la persona prudente y razonable, por lo que es necesario considerar las circunstancias especí-ficas del arresto para determinar su validez”. Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 331-332 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75, 81 (1969)”’. (Énfasis omitido.) Pueblo v. Martínez Torres, 120 D.P.R. 496, 515 (1988), opinión disidente del Juez Asociado Señor Negrón García.
III
La aplicación de esta doctrina al caso de autos pone de manifiesto que la intervención del agente de la Policía Torres Texidor fue justificada, legítima y razonable, acorde con la fluidez situacional peculiar que confrontó. La prueba antes reseñada e inferencias razonables —a base del análisis tripartita de circunstancias prospectivas, concomitantes y retrospectivas, Pueblo v. Ortiz Rodríguez, 100 D.P.R. 972, 979 (1972) — (3) es más que suficiente para sostener las convicciones.
Ciertamente, a las 3:00 de la madrugada —todavía de noche— la errática conducta de los apelantes Castro Santiago *908y Santiago Centeno generó inicialmente una aprehensión justificada de parte del agente Torres Texidor. En su ánimo prevenido, ello levantó una sospecha razonable que ameri-taba su atención y vigilancia. Ninguno de ellos residía ni eran vecinos del lugar. La decisión del agente Torres Texidor de vigilarlos fue legítima y acorde con su responsabilidad de la tarea de patrullaje preventivo. Lo hizo fundamentado en la conducta rara de ellos, en consideración de la hora y el sitio. Para esa vigilancia no necesitaba tener motivos fundados. Después notó que se habían separado. Al investigar esa se-paración, el agente Torres Texidor confirmó que Santiago Centeno le había mentido al decirle que Castro Santiago es-taba en la Panadería Díaz. Esa contestación fortaleció su ánimo prevenido inicial. Así, al regresar y ver inexplicable-mente que Santiago Centeno se alejaba corriendo solo, la sospecha fundada se convirtió en motivos fundados para creer que ambos estaban en una empresa delictiva. Esta apreciación culminó, sin margen de dudas o interpretación, en motivos fundados cuando vio a Castro Santiago saliendo por la puerta del Centro de Cuidado Diurno.
No es necesaria mucha elucidación. La denominación “diurno” de la oficina de Servicios Sociales es clave y deter-minante. Ciertamente a esa hora de la noche estaba cerrada, sin sus funcionarios y completamente desocupada. Allí no se prestaba ningún servicio nocturno que justificara la entrada de Castro Santiago. ¿Cómo entonces negar validez a ese co-nocimiento directo del agente? Ante la conducta previa de Castro Santiago y Santiago Centeno —la mentira de éste y su huida— ¿fue irrazonable de parte del agente que proce-diera a arrestar al primero válidamente? A base de la rapi-dez en que acaecieron los hechos, ¿cómo imponerle al policía Torres Texidor la obligación de investigar previamente si ha-bía ocurrido algún escalamiento en el Centro de Cuidado Diurno antes de arrestar a Castro Santiago? Exigírselo, ¿no *909era invitarlo a que huyera como lo hizo su compañero Santiago Centeno?
Las respuestas a estas interrogantes son evidentes. In-sistimos, ¿qué justificación había a esa hora de la noche para que Castro Santiago hubiese penetrado en el Centro de Cui-dado Diurno? Salvo que convirtiéramos este Tribunal en un laboratorio aséptico o aula académica, cualesquiera de sus integrantes, ¿no hubiésemos llegado a igual conclusión si, luego de observar idéntico comportamiento, viéramos a una persona extraña salir de la entrada de este recinto a las 3:15 A.M., esto es, de madrugada, todavía de noche? ¿Tacharíamos de irrazonable y carente de motivos fundados esa aprecia-ción? Ni el espíritu judicial más liberal prevaleciente en este recinto puede descartar toda esta evidencia.
En buena hermenéutica y lógica rechazamos ese curso decisorio. La evidencia directa y circunstancial que en la flui-dez situacional de esa noche se acumuló culminó en la confi-guración de motivos fundados para que el agente Torres Te-xidor arrestara legalmente a Castro Santiago. No podemos adjudicar la legalidad de su intervención únicamente a base de actos —algunos de su faz inocentes (compra de comestibles e ingerirlos en la acera próxima)— sin tomar en cuenta la conducta errática, contradictoria, inexplicable y carente de sinceridad que apuntaba hacia otros actos criminosos menos inocentes. Sucesivamente se produjeron suficientes detalles que concatenadamente fortalecieron el ánimo preve-nido del agente Torres Texidor.
Una vez realizado el arresto, incuestionablemente el re-gistro fue legal y razonable independientemente de que el agente Torres Texidor desconociera la realidad del escala-miento previamente perpetrado. Ello era necesario en evita-ción de cualesquiera armas de fuego u objetos que pudieran usarse y poner en peligro su vida e integridad corporal. No podemos imponerle a los agentes del orden público que ex-pongan torpemente y de ese modo sus vidas.
*910El concepto constitucional razonabilidad no tiene ese al-cance. No es —ni debe ser— sinónimo de ingenuidad. El registro fue coetáneo, incidental y razonable. Este último ad-jetivo “‘viene del latín “rationabilis” que significa “arre-glado, justo, conforme a razón. 2. ant. racional”. Diccionario de la Lengua Española, op. cit, T. II, pág. 1147. Como tal, es obrar con discernimiento. Versa sobre realidades eminente-mente pragmáticas, de carácter relativo y flexible. No es estático. En diferentes épocas y momentos conlleva variados significados y grados. Se puede dar sobre situaciones inespe-radas, más o menos imperiosas y urgentes, en que la libertad y curso de acción para actuar de diversos modos se reduce notablemente. Lo razonable descansa en lo moderado, en la cautela, prudencia, en la acción u omisión. Por ende, la varia-bilidad en el comportamiento del ser humano involucrado en todo acto criminoso y los distintos trasfondos del acto (sitio, hora, personas, edades y naturaleza y gravedad) son factores pertinentes para evaluar la razonabilidad de un registro y allanamiento hecho sin orden judicial’ ”. Pueblo v. Martínez Torres, supra, pág. 515.
En última instancia, “la Policía de Puerto Rico, al válida-mente arrestar a un ciudadano, tiene derecho a someter a la persona arrestada a un ‘cacheo’ o registro superficial antes de conducirlo del lugar en que éste es arrestado a la presen-cia de un magistrado. Sobre ello no debe haber duda. Pueblo v. Costoso Caballero, ante, pág. 150. Dicho curso de acción resulta necesario no sólo en protección de la vida y seguridad del funcionario que efectúa el arresto, sino de todas aquellas personas presentes en el tribunal a donde se conduce el arrestado”. (Énfasis y escolio omitidos.) Pueblo v. Zagas Fernández, 120 D.P.R. 158, 165 (1987).
IV
La prueba desfilada demostró el carácter de coautor de Santiago Centeno en la empresa criminosa. Que éste no pu-*911diera ser arrestado en el lugar de los hechos debido a que huyó, no milita en contra.
Según el Art. 35 del Código Penal, 33 L.P.R.A. sec. 3172, son coautores de un delito, entre otros, los que toman parte directa, planifican o cooperan de cualquier modo en su comisión. Pueblo v. Santos Ortiz, 104 D.P.R. 115 (1975); Pueblo v. Lucret Quiñones, 111 D.P.R. 716 (1981). Esta cooperación o planificación implica participación intencional. Pueblo v. Stevenson Colón, 113 D.P.R. 634 (1982). Hay que demostrarla más allá de duda razonable. Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974).
Sin embargo, preciso es recordar que “[p]or ser un elemento subjetivo la prueba sobre concierto y común acuerdo o designio común, de ordinario, consiste de prueba circunstancial. Cf. Pueblo v. Torres, 81 D.P.R. 678 (1960); Pueblo v. Soriano Rodríguez, 92 D.P.R. 46 (1965), en cuanto a prueba respecto a la ‘intención criminal’ ”. (Énfasis suplido.) Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 146 esc. 7 (1985). En este mismo caso expresamos:
Sabido es que la “mera presencia durante la comisión de un delito no es suficiente por sí sola para sostener una convicción, [citas], pero este hecho puede considerarse conjunta-mente con las otras circunstancias que rodean el hecho delic-tivo a los fines de la determinación de responsabilidad, [cita]. No es indispensable, pues, que el acusado ejecute personal-mente el acto delictivo y basta con su presencia pasiva, siem-pre que su responsabilidad como co-autor puede establecerse por actos anteriores o como el resultado de una conspiración en que participó, [citas], o de un designio común”. (Énfasis suplido.) Pueblo v. Aponte González, 83 D.P.R. 511, 519-520 (1961). Debe mantenerse presente que el elemento de “con-cierto y común acuerdo o designio común”, como cualquier otro hecho en controversia, puede ser establecido mediante prueba indirecta o circunstancial, Pueblo v. Cancel Peraza, 106 D.P.R. 28 (1977), y que la evidencia circunstancial es intrínsecamente igual que la evidencia directa. Pueblo v. Sal*912gado Velázquez, 93 D.P.R. 380 (1966). (Énfasis suplido y en el original.) Pueblo v. Ortiz Martínez, supra, pág. 145.
Desde el primer momento, Santiago Centeno exhibió una conducta sospechosa análoga a la de Castro Santiago. Los motivos fundados que finalmente ello generó validaron su arresto posterior. Recuérdese que le mintió deliberadamente al agente Torres Texidor y después huyó del lugar. Con anterioridad siempre estuvieron juntos. La única inferencia ló-gica de su falta de sinceridad es que fue con el propósito de confundir al agente Torres Texidor y ganar tiempo para Castro Santiago, que presumiblemente ya estaba dentro del Centro de Cuidado Diurno. Su huida impidió su arresto inmediato.(4) Como resolviéramos en Pueblo v. Espinel Pagan, 112 D.P.R. 581, 536-537 (1982):
Ciertamente debemos evitar caer en la superficialidad de atri-buirle a toda mente y conducta humana presunciones de un proceder automático. Hay delincuentes que realizan el acto delictivo a plena luz del día, sin ocultarse, y otros de manera contraria. Ante determinado reclamo policial pueden responder de distintas maneras: unos huyen; otros permanecen se-renos con la mayor naturalidad; otros se desprenden, a como dé lugar, del material delictivo; otros espontáneamente admi-ten sin reservas sus actuaciones, etc. La dinámica de la con-ducta delictiva, aunque diferente en sus protagonistas, medios y en un sinnúmero de circunstancias, presenta en el fondo ca-racterísticas básicas comunes. Lo importante es detectar cuándo esas discrepancias, producto de las diferencias hu-manas, están presentes en determinada actuación. Con esta perspectiva en mente es que hemos evaluado el testimonio de los agentes en este caso.
*913Una nota cautelar. Desde este estrado apelativo no po-demos livianamente descartar toda la información y el cono-cimiento que el agente Torres Texidor poseía del sector,(5) adquirió esa noche y atestó ante el tribunal de instancia. Dicho foro aquilató y dio entero crédito a su declaración. “El Tribunal Supremo de Puerto Rico es uno de apelación que no debe anular el criterio del juez de instancia, en superior posi-ción para adjudicar credibilidad, cuando el récord descubre una cabal observancia del debido proceso de ley. No estamos aquí para sentarnos como juez de primera instancia en un nuevo juicio del acusado.” Pueblo v. Santiago Sánchez, 111 D.P.R. 379, 390 (1981).
V
Finalmente, aunque no se elabora adecuadamente, en las circunstancias de autos carece de todo mérito alegar que era necesaria la celebración de una vista de confrontación para Santiago Centeno. En primer lugar, no se cuestiona que el agente Torres Texidor tuvo amplias oportunidades y tiempo suficiente para apreciar bien su físico —y el de Castro Santiago— al extremo de que conversó con él en la Panadería Díaz. Después, en sus sucesivas rondas, lo observó y finalmente le habló poco antes de que huyera. En segundo lugar, no existe evidencia que tienda a sugerir que estamos real-mente frente a un problema de identificación, antes ni durante el juicio. Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980). Menos, de sugestibilidad.
Si asumimos que su arresto fue realizado cuatro (4) días después —aserto en el alegato y no en la exposición narra-tiva certificada— ello no activaba necesariamente el requi-sito de una rueda de confrontación. La percepción que de su *914persona incontrovertidamente tuvo el agente Torres Texidor no quedó desvanecida por esa omisión. No estamos ante un caso de confusión, difícil percepción, recuerdo tenue, transcurso extremo de tiempo o inseguridad de testigo. Pueblo v. Rodríguez Maysonet, 119 D.P.R. 302 (1987); Pueblo v. Mattei Torres, 121 D.P.R. 600 (1988).
Por los fundamentos expuestos, disentimos. Confirmarí-amos las sentencias.

 Según la exposición narrativa de la prueba, en el directo, el agente Héctor Torres Texidor indicó que fue un policía el que le suministró esa información. E.N.P., pág. 3. En el contrainterrogatorio aclaró que “fue un muchacho no un agente, un tal Ortiz, quien no presenció los hechos, ni tampoco los había visto esa noche”. Íd., pág. 5.


 En su alegato consigna que fue arrestado cuatro (4) días después. Alegato del apelante, pág. 11. De la exposición narrativa enmendada de la prueba, o autos originales, no hemos podido corroborar ese aserto.


 Allí indicamos lo siguiente:
“(a) circunstancias prospectivas: hechos anteriores al crimen y que apuntan hacia su futura comisión (motivo, plan, preparativos, etc.);
“(b) circunstancias concomitantes: hechos simultáneos al crimen que per-miten que se lleve a cabo por el acusado (presencia en el lugar del crimen, acceso a la víctima, etc.);
“(e) circunstancias retrospectivas: hechos posteriores al crimen que sugie-ren que el acusado lo cometió (fuga, ocultación de evidencia, etc.).”


 Adviértase que el tamaño físico de alguna de la mercancía sustraída era pequeño y, por ende, susceptible de ser transportada —parcial o totalmente— por una persona sin mucha dificultad ni necesariamente en sus manos.
La circunstancia de que los agentes no encontraron otros objetos sustraídos y la omisión de no indagar primero en el Centro de Cuidado Diurno, si la puerta estaba o no forzada, desmerecen su credibilidad. Máxime ante la evidencia in-cuestionable de que se realizó el escalamiento forzando una ventana (enfoque retrospectivo).


 Explicó que en sns catorce (14) años nunca había visto a Roberto Castro Santiago y a Marcial Santiago Centeno por el lugar. Debido a la hora, indicó que había poca gente; por lo regular, los basureros en sus gestiones de limpieza.